An unpub|ishdH order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME Coun'r

OF

NEvAoA

CLERK’S ORDER

7 (O)- l 947

@W

IN THE SUPREME COURT OF THE STATE OF NEVADA

WADE A. MAETANI, AN INDIVIDUAL, No. 61354
Appellant,

vs.

HSBC BANK USA, N.A.; HSBC BANK
USA NATIONAL ASSOCIATION, AS

TRUSTEE FOR BCAP 2008-IN1; AND

 

FELE

QUALITY LOAN SERVICE
CORPORATION,
Respondents. ‘|UN 2 ll 2013
TR ClE K. LINDEMAN
c\.:-:R F T
“ 
ORDER DISMISSING APPEAL

Having reviewed the parties’ June 13, 2013, stipulation to
dismiss this appeal, the stipulation is approved, and this appeal is hereby
dismissed. The parties shall bear their own costs and attorney fees.
NRAP 42(b).

It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

¢

BY: §MMQ if 

cc: Hon. Linda Marie Bell, District Judge
Nathaniel J. Reed, Settlement Judge
LaW Office of Edgar C. Srnith
Blut LaW Group, APC
McCarthy & Holthus, LLP/Las Vegas
Eighth District Court Clerk

/b-/Z‘)‘BZ>